DETAILED ACTION
The instant action is in response to application 8 January 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, 16 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Low (US 9,847,712).
As to claim 1,  Wiedenbauer discloses  an apparatus comprising: a switched-capacitor converter (abstract “switched capacitor power converter”) including an input node (Vin) to receive an input voltage (20V) and an output node (Vout) to output an output voltage (4V), switching of multiple switches in the switched-capacitor converter converting the input voltage into the output voltage; and a controller operative (abstract “Transient or fault conditions for a switched capacitor power converter are detected by measuring one or more of internal voltages 
As to claim 2, Low teaches wherein the controlled states of the multiple switches during the startup is operative to limit current inputted to the input node from the input voltage during startup of the switched-capacitor converter ( Claim 3 “said disconnect switch being configured to electrically disconnect or limit current flow through a switch element in said set of switches.”).
As to claim 15, Low teaches a method comprising: receiving an input voltage from an input node of a switched-capacitor converter, switching of multiple switches in the switched-capacitor converter converting the input voltage into an output voltage; monitoring a magnitude of the output voltage; and controlling states of the multiple switches depending on a magnitude of the output voltage during startup of the switched-capacitor converter (see rejection of claim 1 above, the apparatus reads on the method).
As to claim 16, Low teaches wherein controlling the states of the multiple switches depending on the magnitude of the output voltage the during startup of the switched- capacitor converter includes: limiting current inputted to the input node from the input voltage during the startup of the switched-capacitor converter (Claim 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 3, 5, 8, 10, 17, 19, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Zhang (US 10468978).
As to claim 3, Low teaches limiting current.
Low does not disclose wherein the controller is operative to limit current inputted to the switched-capacitor converter depending on an effective capacitance of the switched- capacitor converter from a perspective of the input node.
Zhang teaches wherein the controller is operative to limit current inputted to the switched-capacitor converter depending on an effective capacitance of the switched- capacitor converter from a perspective of the input node (Claim 4 “providing a soft start for the switched capacitor converter by initiating a switching of the plurality of switches followed by a ramp up of an input voltage provided to the plurality of switches and the input capacitor from an input power supply.” See also Fig. 6, the RC time constant controls the ramp.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Zhang to reduce transients upon starting.
As to claim 5, Low does not disclose wherein the controller is operative to, during the startup of the switched-capacitor converter, increase a pulse width of control signals applied to the multiple switches, the pulse width increased from an initial value to a target value during the startup.
Zhang teaches wherein the controller is operative to, during the startup of the switched-capacitor converter, increase a pulse width of control signals applied to the multiple switches, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Zhang to reduce transients upon starting.
As to claim 8, Low teaches wherein the controller is operative to control switching of the multiple switches.
Low does not teach controlling multiple switches based on a magnitude of the input voltage and a magnitude of the output voltage.
Zhang teaches wherein the controller is operative to control switching of the multiple switches based on a magnitude of the input voltage and a magnitude of the output voltage (Linear regulator, Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Zhang to reduce transients upon starting.
As to claim 10, Low does not teach wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance associated with the switched-capacitor converter.
Zhang teaches wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance associated with the switched-capacitor converter (Fig. 6, the ramp capacitance and resistance determine how quickly a driver may generate power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Zhang to reduce transients upon starting.
As to claim 17, Low teaches limiting current.

Zhang teaches wherein an amount of current inputted from the input voltage to the input node to the switched-capacitor converter during the startup depends on a capacitance associated with the switched-capacitor converter. (Claim 4, Fig. 6, the RC time constant controls the ramp.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Zhang to reduce transients upon starting.
As to claim 19, Low does not disclose further comprising: during the startup of the switched-capacitor converter, increasing a pulse width of control signals applied to the multiple switches, the pulse width increased from an initial value to a target value during the startup.
Zhang teaches further comprising: during the startup of the switched-capacitor converter, increasing a pulse width of control signals applied to the multiple switches, the pulse width increased from an initial value to a target value during the startup (see claim 5 above). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Zhang to reduce transients upon starting.
As to claim 23, Low disclosesimiting current supplied to the switched-capacitor converter.
Low does not disclose wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance associated with the switched-capacitor converter.
Zhang teaches wherein a duration of the startup and limiting current supplied to the switched-capacitor converter via the input voltage is proportional to a magnitude of capacitance 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Zhang to reduce transients upon starting.
Claim(s) 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Hu (US 2019/0115834).
As to claim 4, Low does not disclose wherein the controller is operative to ramp a pulse width of control signals applied to the switches during the startup of the switched-capacitor converter.
Hu teaches wherein the controller is operative to ramp a pulse width of control signals applied to the switches during the startup of the switched-capacitor converter (¶58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Hu to reduce transients upon starting.
As to claim 18, Low does not disclose further comprising: ramping a pulse width of control signals applied to the multiple switches during the startup of the switched-capacitor converter.
Hu teaches further comprising: ramping a pulse width of control signals applied to the multiple switches during the startup of the switched-capacitor converter. (¶58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use soft start as disclosed in Hu to reduce transients upon starting.
Claims 6-7, 20-21 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Moon (US 2018/0054133).

Moon teaches wherein the controller is operative to, during the startup of the switched-capacitor converter, decrease a switching frequency of control signals applied to the multiple switches, the switching frequency decreased from an initial switching frequency value to a target switching frequency value during the startup (¶54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the RC circuits.  
	As to claim 7, Low teaches wherein the controller is operative to, during the startup of the switched-capacitor converter: i) increase a pulse width of control signals applied to the multiple switches.
Low does not teach and ii) decrease a switching frequency of control signals applied to the multiple switches.
Moon teaches wherein the controller is operative to, and ii) decrease a switching frequency of control signals applied to the multiple switches (¶54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the RC circuits.  
As to claim 20,  Low does not disclose during the startup of the switched-capacitor converter, decreasing a switching frequency of control signals applied to the multiple switches, the switching frequency decreased from an initial switching frequency value to a target switching frequency value during the startup..

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the RC circuits.  
	As to claim 21, Low teaches during the startup of the switched-capacitor converter: i) increasing a pulse width of control signals applied to the multiple switches
Low does not teach , and ii) decreasing a switching frequency of control signals applied to the multiple switches.
Moon teaches and ii) decreasing a switching frequency of control signals applied to the multiple switches. (¶54).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use decreasing frequency soft start as disclosed in Moon to adjust the apparent impedance of the LC resonant circuits.  
Claims 9, 22 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Ilic (US 2021/0203222).
As to claim 9, Low teaches wherein the controller is operative to control the multiple switches in a non-zero voltage switching mode during the startup in which the output voltage is below a threshold value (see above).
Low does not teach and wherein the controller is operative to control the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter.
	Illi teaches wherein the controller is operative to control the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter (¶37 “Reference is now made to FIG. 2A and FIG. 2B, which show examples of the controlled periodic switching 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use steady state soft switching as disclosed in Illic to decrease switch stress.  
As to claim 22, Low teaches operating the multiple switches in a non-zero voltage switching mode during the startup in which the output voltage is below a threshold value (see above).
Low does not teach a and operating the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter.
	Illi teaches and operating the multiple switches in a zero voltage switching mode after the startup of the switched-capacitor converter (¶37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use steady state soft switching as disclosed in Illic to decrease switch stress.  
Claim(s) 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Forbes (US 6429632).
As to claim 12-13, Low does not disclose wherein the switched-capacitor converter includes a first winding and a second winding; and wherein the multiple switches are operable to convey energy provided from the input voltage to the first winding and the second winding wherein the switched-capacitor converter includes multiple resonant circuit paths operable to convey energy from the input voltage to the first winding and the second winding.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use inductors as disclosed in Forbes to increase output current (abstract).  
Claims 14 (as best understood) is rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712) in view of Xu (US 2011/0140679).
As to claim 14, Low does not disclose wherein the switched-capacitor converter includes: a multi-tapped autotransformer including a first winding and a second winding, multiple capacitors of the switched-capacitor converter controllably switched in circuit paths including the first winding and the second winding; and an output stage coupled to receive energy from a combination of the first winding and the second winding of the multi-tapped autotransformer, the output stage operable to produce the output voltage to power a load.
Xu teaches wherein the switched-capacitor converter includes: a multi-tapped autotransformer including a first winding and a second winding, multiple capacitors of the switched-capacitor converter controllably switched in circuit paths including the first winding and the second winding; and an output stage coupled to receive energy from a combination of the first winding and the second winding of the multi-tapped autotransformer, the output stage operable to produce the output voltage to power a load (Xu, Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Low to use autotransformers as disclosed in Xu to increase power density (¶18).  
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Low (US 9,847,712).
As to claim 25, Low teaches receive an input voltage at an input node of a switched-capacitor converter, switching of multiple switches in the switched-capacitor converter converting the input voltage into an output voltage; monitor a magnitude of the output voltage; and control states of the multiple switches depending on a magnitude of the output voltage during startup of the switched-capacitor converter (this is similar ot claim 1 above).  Low does not explicitly disclose computer readable mediums and hardware.  This however is old and well known in the art (See MPEP 2143.03 and US 20110170368, Claim 20; US 20070001743 Claim 18; US 20160197552 Claim 49).  The advantage of using a digital medium would be to reduce replication errors.
As to claim 26, Low teaches a system comprising: a circuit substrate; the apparatus of claim 1, and a load, the load powered by the output voltage.  Though he does not explicitly teach the apparatus fabricated on the circuit substrate, this is obvious.  PCBs and other substrates are old and well known in the art and therefore not patentable (MPEP §2144.03 and US 7,751,201 claim 5, US 4,9912925 claim 12).  The advantage of using a PCB would be to reduce wiring errors.  
As to claim 27, Low teaches a method comprising: receiving a circuit substrate; and the apparatus of claim 1.  Though he does not explicitly teach the apparatus fabricated on the circuit substrate, this is obvious.  PCBs and other substrates are old and well known in the art and therefore not patentable (MPEP §2144.03 and US 7,751,201 claim 5, US 4,9912925 claim 12).  The advantage of using a PCB would be to reduce wiring errors.  
Allowable Subject Matter
Claims 11, 24 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   

As to claim 24, the prior art fails to disclose: “implementing multi-mode operation of the switched-capacitor converter during startup of the switched-capacitor converter in which the output voltage is ramped to a target output voltage, the implemented multi-mode operation including a first mode and a second mode in which: i) the first mode includes producing control signals driving the multiple switches, the control signals being of a fixed pulse width and fixed switching frequency in response to detecting that the output voltage is below a threshold value; and ii) in the second mode, ramping up a magnitude of the pulse width of the control signals driving the multiple switches, and ramping down a magnitude of 30 the switching frequency of the control signals driving the multiple switches.” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839